Citation Nr: 0837768	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  04-40 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C. 1318 (2002).  

3.	Entitlement to Dependants' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from February 1975 to May 
1975.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2006, the Board remanded this matter for 
additional development.  

In September 2006, the record indicated that the veteran and 
appellant may not have been married at the time of the 
veteran's death in 1989.  In particular, the death 
certificate reflecting the veteran's death noted the veteran 
as divorced at the time of his death.  However, certain 
evidence of record indicates that the appellant and veteran 
were married at the time of death.  A November 2002 affidavit 
of record certifies that the veteran and appellant were 
married in 1978.  And lay statements of record, from the 
appellant's mother and cousin-in-law, support the appellant's 
contention that the marriage lasted until the veteran's death 
in 1989.  Based on the totality of this evidence, and on the 
fact that evidence against the veteran's claim to marital 
status was not uncovered following the September 2006 remand, 
the Board finds reasonable doubt in favor of the appellant's 
claim on this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

In September 2006, the Board also sought additional 
development with regard to documentation apparently missing 
from the claims file.  The record indicates that, in 
response, the RO's efforts were not entirely fruitful.  As 
such, the Board will consider in this matter the case of 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (where 
records are apparently lost while in the possession of the 
government, a heightened obligation applies to consider 
carefully the benefit-of-the-doubt rule).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should seek an assessment 
report and opinion from a VA specialist 
in order to determine the nature and 
etiology of the disorders which caused 
and contributed to the veteran's death.  
The claims file must be made available 
to and reviewed by the specialist in 
conjunction with the inquiry, and the 
report should reflect that such a 
review was made.    

2.  The specialist should advance an 
opinion on the likelihood (likely, at 
least as likely as not, not likely) that 
the veteran's service - to include the 
documented pulmonary disorders he 
experienced in 1975 - related to the 
cause(s) of his death.  The specialist 
should provide a complete rationale for 
any conclusion reached.   

3.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the appellant, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the appellant and her representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




